FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                   TENTH CIRCUIT                             July 25, 2014

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.                                                          No. 13-2231
                                                   (D.C. No. 2:12-CR-03187-RB-2)
 JESSE ALONZO ARJON,                                          (D. N. M.)

        Defendant - Appellant.


                                ORDER AND JUDGMENT*


Before MATHESON, EBEL, and McHUGH, Circuit Judges.


       On November 14, 2012, United States Border Patrol Agent Humberto Flores

stopped Jesse Arjon, who was driving a black Chevrolet Silverado in southern New

Mexico. Agent Flores asked Mr. Arjon a few questions and obtained Mr. Arjon’s

permission to search his cell phone and vehicle. After a pat-down search revealed a

second cell phone in Mr. Arjon’s pocket, Agent Flores searched that phone with Mr.

       *After examining Appellant=s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
Arjon’s permission and discovered suspicious text messages. Agent Flores told Mr.

Arjon he would have to take him to the Border Patrol station. Mr. Arjon then made

several incriminating statements admitting to his role in a drug smuggling operation.

       A federal grand jury indicted Mr. Arjon on one count of possession with the intent

to distribute 50 kilograms or more of marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(C), and 18 U.S.C. § 2, and one count of conspiracy to do so, in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846. Mr. Arjon moved to suppress his statements

and other incriminating evidence, arguing the initial stop and his continued detention

violated his Fourth Amendment rights. The district court denied his motion. Mr. Arjon

pled guilty to the indictment conditioned on his ability to appeal the district court’s denial

of his motion to suppress.

       Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                  I. BACKGROUND

                                    A. Factual History1

       In early November 2012, Border Patrol became aware of a 1995 gold Toyota

Camry in the Santa Theresa, New Mexico area that was allegedly linked to a load of

narcotics. The car eluded Border Patrol on November 5, 2012, at the Stanco Metal


       1
         These facts are taken from the district court’s Findings of Fact, Conclusions of
Law, and Order Denying Defendant’s Motion to Suppress. ROA, Vol. IV at 11-20. We
accept the district court’s findings of facts unless clearly erroneous. See United States v.
Hunter, 663 F.3d 1136, 1141 (10th Cir. 2011). Mr. Arjon does not challenge the district
court’s factual findings.

                                             -2-
Products warehouse, a common loading zone for narcotics just 350 yards north of the

United States/Mexico border.

       On November 14, 2012, at 8:30 p.m., a 1995 gold Toyota Camry crossed the

border near Santa Theresa. Border Patrol agents on shift were instructed to watch for the

Camry. They noticed the Camry parked outside the Stanco Metal warehouse, stopped it

as it was driving away on Domenici Highway, searched the vehicle, and found three

duffel bags filled with marijuana.

       At the same time, two other agents, Agent Flores and his partner, were patrolling

Domenici Highway in an unmarked patrol vehicle. The plain-clothed agents were aware

of the instructions to look for the Camry. They came upon Mr. Arjon’s black Chevrolet

Silverado moving 25 miles per hour in a 55 mile-per-hour zone.

       Agent Flores started surveilling the Silverado. He noticed Mr. Arjon would drive

slowly along Domenici Highway for a few miles, make a U-turn, and drive back along

the same stretch of highway, repeating this behavior several times. Mr. Arjon also would

pull over to the side of the road, turn off his lights, wait for two or three minutes, and then

resume driving back and forth on the highway. The area surrounding this stretch of

highway is almost entirely desert. Several miles away the highway leads to an industrial

district, a residential district, and the county airport.

       Agent Flores received word agents had stopped the Camry and had found drugs

inside, but he did not know where the Camry had been stopped. Approximately five

minutes later, around 9:30 p.m., he stopped Mr. Arjon in the Silverado. Agent Flores
                                                -3-
testified before the district court it was common practice for drug couriers to use “scout”

or “lead” vehicles to guide the “load” vehicle carrying the drugs to its destination.

Because he knew about the drugs found in the Camry, he surmised the two vehicles were

connected. He thought the Silverado’s unusual driving pattern was consistent with

attempting to evade surveillance.

       Agent Flores approached the Silverado at the driver’s window. Speaking Spanish,

he identified himself as a Border Patrol agent and asked Mr. Arjon about his identity and

immigration status. Mr. Arjon provided a driver’s license identifying him as Jesse

Alonzo Arjon. Agent Flores asked Mr. Arjon what he was doing. Mr. Arjon stated he

had just entered the United States and was arguing with his girlfriend. Because Mr.

Arjon was alone in the vehicle, Agent Flores inferred Mr. Arjon was arguing on the

phone with his girlfriend.

       Agent Flores asked Mr. Arjon to step out of the vehicle. Mr. Arjon complied. He

asked to look at Mr. Arjon’s cell phone, and Mr. Arjon consented. Agent Flores did not

find phone calls or text messages that looked like they were to or from a girlfriend, but

noticed several other calls made on the phone. Mr. Arjon denied having a second cell

phone. Agent Flores next obtained Mr. Arjon’s consent to search the Silverado.

       Agent Eduardo Silva arrived in a marked vehicle. He noticed Mr. Arjon was calm

but fidgety, unable to stand still, and repeatedly turned to look at the agents after being

directed multiple times to place his hands on the back of the Silverado. Agent Silva

thought Mr. Arjon might have been looking for an escape route and, concerned for officer
                                             -4-
safety because drug smugglers tended to be armed, decided to conduct a pat-down search

of Mr. Arjon. Agent Silva told Mr. Arjon that he was going to pat him down and

handcuff him for the safety of all parties, to which Mr. Arjon responded, “That’s fine.”

ROA, Vol. IV at 17.2 He then performed the pat-down search and felt a hard object in

Mr. Arjon’s jacket. Concerned it might be a weapon, he removed the object—which

turned out to be a second cell phone—and handed it to Agent Flores.

       Agent Flores requested and received permission from Mr. Arjon to search the

phone. Agent Flores found a text conversation between Mr. Arjon and “Yiyo” in Spanish

between 8:54 p.m. and 9:42 p.m. that evening, arranging for them to meet. One message

from Yiyo stated, “The border are here.” Id. at 18. These messages supported Agent

Flores’s suspicion that the Camry and Silverado were linked. He told the other agents,

“We have enough to take him in.” Id. at 19.

       Mr. Arjon then started to make incriminating statements, saying he was sorry, it

was the first time he had done something like this, and he was only doing it to get more

money for the holidays. The agents handcuffed Mr. Arjon and put him in Agent Silva’s

marked car to be taken to the station. After the officers read him his Miranda rights, Mr.

Arjon made more incriminating statements during his interview at the station.

                                 B. Procedural History

       A federal grand jury indicted Mr. Arjon on one count of possession with the intent

       2
        Despite some contradictory testimony, the district court concluded Mr. Arjon
was not actually handcuffed until later.

                                            -5-
to distribute 50 kilograms or more of marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(C), and 18 U.S.C. § 2, and on one count of conspiracy to do so, in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846.

          Mr. Arjon moved to suppress his statements and other incriminating evidence,

contending the initial stop and his continued detention violated his Fourth Amendment

rights.

          The district court denied his motion, holding there was reasonable suspicion for

the initial stop and the resulting detention also was reasonable.3 Mr. Arjon pled guilty to

the indictment conditioned on his ability to appeal the district court’s denial of his motion

to suppress. He timely filed his notice of appeal.

                                      II. DISCUSSION

          Mr. Arjon contends the district court erred when it denied his motion to suppress

because (1) Agent Flores lacked reasonable suspicion to stop his vehicle and (2) the stop

was unreasonable in duration and scope.

                                    A. Standard of Review

          In reviewing a district court’s denial of a motion to suppress, we view the

evidence in the light most favorable to the Government and accept the district court’s


          3
          In his motion to suppress, Mr. Arjon also argued his incriminating statements
were elicited in violation of the Fifth Amendment. The district court determined the
statements were spontaneous—not made in response to custodial interrogation—and
therefore did not violate Mr. Arjon’s Fifth Amendment rights. Mr. Arjon does not appeal
this ruling.

                                               -6-
factual findings unless clearly erroneous. See United States v. Hunter, 663 F.3d 1136,

1141 (10th Cir. 2011); United States v. Karam, 496 F.3d 1157, 1161 (10th Cir. 2007).

       We review de novo the ultimate determination of the reasonableness of a search or

seizure under the Fourth Amendment. Karam, 496 F.3d at 1161.

                       B. Reasonable Suspicion to Stop Mr. Arjon

       Mr. Arjon contends the district court erred in concluding Agent Flores had

reasonable suspicion to stop his vehicle.

1. Legal Background

       The Fourth Amendment protects against “unreasonable searches and seizures,”

U.S. Const., amend. IV, including investigatory stops and detentions, see United States v.

Sharpe, 470 U.S. 675, 682 (1985); United States v. Cheromiah, 455 F.3d 1216, 1220

(10th Cir. 2006). Mr. Arjon “bears the burden of establishing that the challenged stop

violated the Fourth Amendment.” Cheromiah, 455 F.3d at 1220.

       Like other law enforcement officers, a Border Patrol agent must possess

reasonable suspicion to stop a vehicle: “Except at the border and its functional

equivalents, officers on roving patrol may stop vehicles only if they are aware of specific

articulable facts, together with rational inferences from those facts, that reasonably

warrant suspicion” that the occupants have violated a law. United States v. Brignoni-

Ponce, 422 U.S. 873, 884 (1975); Cheromiah, 455 F.3d at 1220. Reasonable suspicion

“need not rise to the level required for probable cause, and it falls considerably short of

satisfying a preponderance of the evidence standard.” United States v. Arvizu, 534 U.S.
                                             -7-
266, 274 (2002). But it must rise above “[i]nchoate suspicions and unparticularized

hunches.” United States v. Wood, 106 F.3d 942, 946 (10th Cir. 1997).

       In deciding whether a Border Patrol agent had sufficient reasonable suspicion to

stop a vehicle in compliance with the Fourth Amendment, we have considered:

              (1) characteristics of the area in which the vehicle is
              encountered; (2) the proximity of the area to the border;
              (3) the usual patterns of traffic on the particular road; (4) the
              previous experience of the agent with alien traffic;
              (5) information about recent illegal border crossings in the
              area; (6) the driver’s behavior, including any obvious
              attempts to evade officers; (7) aspects of the vehicle, such as
              a station wagon with concealed compartments; and (8) the
              appearance that the vehicle is heavily loaded.

United States v. Gandara-Salinas, 327 F.3d 1127, 1130 (10th Cir. 2003) (quoting United

States v. Monsisvais, 907 F.2d 987, 990 (10th Cir. 1990)); see also Brignoni-Ponce, 422
U.S. at 884-85.

       We look at these factors as part of “the totality of the circumstances—the whole

picture[] must be taken into account. Based upon that whole picture the detaining

officers must have a particularized and objective basis for suspecting the particular

person stopped of criminal activity.” Cheromiah, 455 F.3d at 1221 (quotations omitted).

Although the factors, in isolation, may be “consistent with innocent travel . . . taken

together they [may] amount to reasonable suspicion.” United States v. Sokolow, 490 U.S.
1, 9 (1989). Agents are “entitled to make an assessment of the situation in light of [their]

specialized training and familiarity with the customs of the area’s inhabitants.” Arvizu,
534 U.S. at 276.
                                             -8-
2. Analysis

       The district court determined “the stop of Mr. Arjon’s vehicle was clearly

supported by specific, articulable facts that would generate suspicion in the mind of a

reasonable officer.” ROA, Vol. IV at 22. The court found ten facts supported reasonable

suspicion: (1) Mr. Arjon was driving close to the border; (2) the area around the road

was desolate; (3) the area is a known drug-smuggling corridor; (4) Mr. Arjon’s driving

behavior was inconsistent with usual traffic patterns on that road; (5) Agent Flores knew

marijuana had been found contemporaneously in another vehicle in roughly the same

area; (6) Agent Flores knew drug smuggling often involves a guide vehicle; (7) Mr.

Arjon was driving very slowly; (8) Mr. Arjon made four U-turns and drove the same

stretch of road four times; (9) Mr. Arjon twice pulled to the side of the road and turned

off the vehicle’s lights; and (10) Agent Flores perceived Mr. Arjon’s pulling to the side of

the road as attempts to evade law enforcement. Id. at 22-23. Considering the totality of

the circumstances, we agree there was reasonable suspicion to stop Mr. Arjon’s vehicle.

       Mr. Arjon argues his driving behavior and Agent Flores’s “hunch” about the

connection between his vehicle and the Camry were insufficient to give rise to reasonable

suspicion. This argument fails for two reasons.

       First, Mr. Arjon’s driving patterns, the characteristics of the area, and the vehicle’s

proximity to the border established reasonable suspicion for the stop. Even if Agent

Flores had not been aware of the Camry, he still saw the Silverado driving slowly back

and forth and stopping on a remote stretch of highway widely known as a drug-
                                             -9-
smuggling corridor only a few miles from the border. Agent Flores noticed the Silverado

would pull over and turn off its lights, possibly to evade law enforcement.

       Second, Agent Flores’s suspicion of the Silverado’s connection to the Camry was

based on his “specialized training and familiarity with the customs of the area’s

inhabitants.” Arvizu, 534 U.S. at 276. He knew drug smugglers often used lead vehicles

to help guide the vehicle carrying the drugs to its destination and to distract law

enforcement if necessary. He knew the Camry had crossed the border that evening,

Border Patrol had stopped the Camry, and agents had discovered marijuana in the car.

He also knew the Camry was suspected of involvement in other drug smuggling activity.

Based on this information, his suspicion that the irregularly-driven Silverado was a

potential lead vehicle was more than “[i]nchoate suspicions and unparticularized

hunches.” Wood, 106 F.3d at 946.

       For these reasons, we conclude there was reasonable suspicion to stop Mr. Arjon.

                  C. Reasonable Suspicion for Investigative Detention

       Mr. Arjon argues the Border Patrol agents exceeded the permissible scope of the

stop when they no longer had any question about Mr. Arjon’s immigration status and

found no one else in the vehicle.

1. Legal Background

       An investigative detention of a vehicle and its occupants must be “reasonably

related in scope to the circumstances which justified the interference in the first place.”

United States v. Botero-Ospina, 71 F.3d 783, 786 (10th Cir. 1995) (quoting Terry v.
                                             -10-
Ohio, 392 U.S. 1, 20 (1968)). The detention “must be temporary and last no longer than

is necessary to effectuate the purpose of the stop.” Florida v. Royer, 460 U.S. 491, 500

(1983) (plurality op.); see also United States v. Rosborough, 366 F.3d 1145, 1148 (10th

Cir. 2004).

       “Occupants of a vehicle may be detained further if, during the course of a roving

patrol stop, the Border Patrol agent develops an objectively reasonable and articulable

suspicion that the occupants are engaged in some other illegal activity . . . .” Cheromiah,
455 F.3d at 1222. Officers have “wide discretion to take reasonable precautions to

protect [their] safety.” United States v. Rice, 483 F.3d 1079, 1084 (10th Cir. 2007).

       As with an initial stop, the totality of the circumstances determines whether there

was reasonable suspicion sufficient to continue the detention. See Arvizu, 534 U.S. at

273.

2. Analysis

       The district court held that because “the initial stop was predicated on Agent

Flores[’s] reasonable belief that the driver of the black Silverado was involved in drug

trafficking . . . Agent Flores acted reasonably in questioning Mr. Arjon about his identity

and his erratic driving.” ROA, Vol. IV at 24. The district court recounted how each

question and search led to more suspicion justifying each law enforcement action during

the stop until arrest. We agree reasonable suspicion supported the duration and scope of

the investigatory detention.

       Mr. Arjon’s sole argument appears to be that the stop became unreasonable as
                                            -11-
soon as Agent Flores was satisfied that Mr. Arjon’s presence in the United States was

legal. Mr. Arjon does not challenge the agents’ subsequent actions, including the

searches of the car and the cell phones and the pat down.

       Mr. Arjon correctly notes that an investigative detention of a vehicle must be

“reasonably related in scope to the circumstances which justified the interference in the

first place.” Botero-Ospina, 71 F.3d at 786 (quoting Terry, 392 U.S. at 20). The initial

stop here was based on suspicion of drug trafficking, not an immigration violation.

Agent Flores could ask questions and take actions to address these suspicions. See Royer,
460 U.S. at 500. He was not limited to asking about immigration concerns.

       Agent Flores asked Mr. Arjon about his driving behavior, which Mr. Arjon

attributed to his arguing with his girlfriend. Because Mr. Arjon was the sole occupant of

the Silverado, Agent Flores deduced any such argument must have been by phone. Agent

Flores asked and received consent to search Mr. Arjon’s phone. The apparent lack of

calls or text messages to or from a girlfriend caused Agent Flores to remain suspicious

when Mr. Arjon denied having a second cell phone. Agent Flores requested and received

permission to search the vehicle. All of these actions were geared to determine whether

Mr. Arjon was involved in drug trafficking and were “necessary to effectuate the purpose

of the stop.” Royer, 460 U.S. at 500.

       Agent Silva thought Mr. Arjon might be armed and dangerous and conducted a

pat-down search, which produced Mr. Arjon’s second cell phone. The district court

concluded Agent Silva had reasonable suspicion to pat down Mr. Arjon, and Mr. Arjon
                                           -12-
does not challenge this conclusion. With Mr. Arjon’s consent, Agent Flores searched the

second cell phone and discovered suspicious text messages. At this point, the agents

arrested Mr. Arjon—again, an action Mr. Arjon does not challenge.

      We conclude the duration and scope of the stop was based on reasonable

suspicion. The agents tailored their actions to effectuate the purpose of the stop—to

resolve suspicions about Mr. Arjon’s involvement in drug smuggling.

                                 III. CONCLUSION

      For the foregoing reasons, we affirm the district court’s denial of Mr. Arjon’s

motion to suppress.

                                         ENTERED FOR THE COURT



                                         Scott M. Matheson, Jr.
                                         Circuit Judge




                                           -13-